Citation Nr: 0716285	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc/joint disease, lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes, right great toe, with limitation of 
motion, post-excision dorsal exostosis first 
metatarsophalangeal (MTP) joint.

3.  Entitlement to a rating in excess of 10 percent for 
plantar fibroma, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue of a rating in excess of 10 percent for plantar 
fibroma of the right foot is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
manifested with 95 degrees of flexion, and no incapacitating 
episodes.  

2.  The veteran's service-connected right great toe 
disability has been assigned the maximum rating under the 
most appropriate diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc/joint disease, lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative changes, right great toe, with limitation of 
motion, post-excision dorsal exostosis first 
metatarsophalangeal joint have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5281 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran received a February 2004 letter that told him the 
evidence should show his service-connected bilateral foot 
disorder and low back disorder had increased in severity or 
gotten worse.  The letter also stated the following:  "If 
there is any other evidence that you think will support your 
claim, please let us know."  Additionally, the veteran 
received a March 2006 letter that complied with Dingess; any 
issue related thereto, however, is moot given the denial 
below.  
  
In the February 2004 letter, the RO told the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records private 
treatment and employment records upon appropriate 
identification of such by the veteran.  The letter also told 
the veteran that relevant evidence included statements from 
his doctor, and statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the February 2004 letter was issued prior to 
the rating decision on appeal.  See generally Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  

Importantly, the appellant has been given an essential 
opportunity to advance his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"); see also Washington v. Nicholson, No. 03-
0773 (U.S. Vet. App. May 4, 2007) (recognizing that "a 
meaningful opportunity to participate in the adjudication of 
[a] claim" requires that VA at least inform a veteran of the 
relevance of lay evidence regarding symptoms).  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained recent VA treatment records, and several 
sufficient VA examinations in March 2004 and May 2005, which 
addressed the current severity of the veteran's service-
connected disabilities.  See 38 C.F.R. § 3.159(c)(4).  The 
veteran also submitted private medical evidence that is 
described below, along with various lay statements wherein he 
described the impact of his disabilities on his work.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

General considerations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Low back 

As shown below, a higher rating is not warranted.

An August 2001 lumbar spine CT from Carondelet St. Mary's 
Imaging Center found moderate to severe L3-L4 and moderate 
L4-S1 spinal stenosis, and severe right L3-L4 and moderate to 
severe left L3-L4 and bilateral L4-S1 forminal compromise.  A 
March 2004 report from Steve Vig, M.D., noted that veteran 
had been referred to neurosurgery, but no surgery had been 
recommended.  The veteran had chronic daily continuous pain.  
It was noted that the veteran was a golf pro and his back 
limited his back swing and his ability to play for extended 
periods of time, or to carry his clubs for long periods of 
time.  

At a March 2004 VA examination, the veteran complained that 
he had increased pain with repetitive use, it hurt daily, and 
the pain was both sharp and dull.  He had no flare ups.  The 
veteran stated that it affected his golf playing.  The 
veteran had no current treatment, and had no incapacitating 
episodes during the last twelve months.  He rated the pain as 
6/10.  Physical assessment found no tenderness to palpation, 
no muscle spasm, and no complaint of pain on midline 
percussion.  Deep tendon reflexes were 1/4 bilaterally, 
manual muscle strength testing 5/5 bilaterally, and sensory 
to touch thighs, legs, ankles, and feet were normal.  Range 
of motion was flexion 95 degrees, extension 10 degrees, side 
bending right and left 25 each, and rotation right and left 
40 each, with slight complaint of pain terminal degrees of 
motion.  The impression was lumbar spine with spinal stenosis 
and neural foraminal encroachment multilevel, and with 
respect to Deluca factors, based on pain, functional 
impairment was slight to slight plus.    

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

Under the revised regulations, intervertebral disc syndrome 
(which incorporated September 2002 changes) is evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2005).

The veteran's service-connected lumbar spine disability has 
not manifested to the necessary degree of severity as 
required by the next highest rating of 40 percent.  
Particularly, as noted above, a 40 percent rating 
necessitates forward flexion of 30 degrees or less; the March 
2004 VA examination, however, showed flexion to 95 degrees.  
Also, the record does not show that the veteran suffers from 
favorable ankylosis of the entire thoracolumbar spine.  
Further, the General Rating Formula for Diseases and Injuries 
of the Spine states that it is to be applied with or without 
symptoms such as pain, stiffness, or aching in the affected 
area of the spine.  To the extent, however, that this proviso 
does not cover any DeLuca-related considerations, it is noted 
that the March 2004 examiner found pain at the end of the 
veteran's range of motion.  Thus, the Board cannot conclude 
that functional limitation due to pain and repetitive use 
would contemplate a loss of flexion of an additional 45 
degrees (from 95 degrees to the necessary 30 degrees) to 
qualify the veteran for a 40 percent disability rating.  

Further, there is no competent evidence to the contrary of 
this conclusion in the record.  Finally, the record does not 
show that the veteran has suffered from incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months for a higher 
rating under the regulation for intervertebral disc syndrome.  
Given the rating criteria that are currently in effect, and 
which bind the Board's adjudication of the veteran's appeal, 
a preponderance of the evidence is against a higher rating at 
this time.  Thus, the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

Feet

As shown below, a higher rating is not warranted.  

A July 2003 private record from John Powers, D.P.M., found 
limited range of motion with approximately 20 degrees 
dorsiflexion only of the right 1st MTP joint with an 
impression of hallux limitus.  Later that month another 
record contained objective findings of limited range of 
motion to the 1st MTP joint with crepitus and no tenderness.  
Three views of the right foot showed moderately severe 
degenerative changes to the 1st MTP joint.  

A March 2004 report from Dr. Vig noted chronic right toe 
pain, and that the veteran's foot especially caused pain 
during the golf swing; for the veteran's job as a golf pro, 
right hand golfers come up on the right toe at the end of the 
swing.  

At a March 2004 VA examination, the veteran reported that he 
worked full time as a golf pro.  He had no pain in the foot 
at rest, but his large toe hurt daily on walking.  He stated 
that inserts from podiatry helped a lot.  He had a slight 
limp on the right some of the time.  As far as work was 
concerned, the veteran had some increased soreness if he was 
up on his feet all day.  Objective findings included 
tenderness and chronic hardened swelling of the first MTP 
joint.  Range of motion of the first MTP join had flexion 
diminished to 10 degrees.  The impression was degenerative 
joint disease of the right foot, with no weakness, fatigue, 
or incoordination.  

A November 2004 surgical report from St. Mary's Hospital 
noted a preoperative diagnosis of hallux limitus, and 
postoperative diagnosis of the same.  An osteophytic bone 
proliferation of the first MTP join was remediated.    

A December 2004 rating decision granted a temporary 100 
percent evaluation because the veteran had undergone surgery 
on the right great toe to remove an exostosis that had grown 
back.  On his January 2005 VA Form 9, the veteran asserted 
that his profession required that he stand for long periods 
of time teaching, which put a lot of pressure on his feet.  

At a May 2005 VA examination, the veteran complained of pain 
at the right first MTP joint.  On the ordinary day, the pain 
was 6-7 on a scale of 10, and at worst 8 at the end of the 
day when he had mostly been on his feet.  The veteran took 
Motrin infrequently due to his concern about side effects.  
He had tried shoe inserts but they had been to no avail.  
Aggravating factors were standing and walking, and repetitive 
use increased pain.  It hurt him to be active.  The pain and 
its effect on his occupation as a golf pro was significant.  
The veteran stated that it had been incapacitating over the 
past year so he had had to cut back on lessons for later in 
the day.  

Objective findings included that he limped secondary to pain.  
The veteran had a callus on the fifth metatarsal head.  The 
examiner found pain the right first MTP joint with only 10 
degrees of flexion, which caused pain upon movement.  The 
examiner noted pain during the entire range of motion, and at 
any degree of motion in the narrow range that he had left.  
With repetition he had increased pain, but no further loss of 
range of motion was possible.  The impression was status post 
removal of bone of exostoses of the right fifth MTP joint 
with almost complete fixation of the joint as a result; 
constant arthralgia of the right first MTP joint; and 
arthritis of the same joint.  

Given the current rating criteria in effect that the Board 
must apply, a higher rating is not warranted at this time.  
It is noted that the RO considered the veteran's toe 
disability under Diagnostic Code 5010-5284.  Diagnostic Code 
5010 covers traumatic arthritis and provides that it is rated 
as degenerative arthritis.  Degenerative arthritis is 
addressed by Diagnostic Code 5003, and arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Diagnostic Code 5284 
provides that moderate residuals of a foot injury warrant a 
10 percent evaluation; moderately severe residuals warrant a 
20 percent evaluation; and severe residuals warrant a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

It appears that the veteran's service-connected right great 
toe disability is reflective of a condition of hallux 
limitus, which was diagnosed by the veteran's private 
podiatrist, and a November 2004 private surgical report.  The 
VA rating schedule refers to an analogous "hallux rigidus."  
The medical definition of hallux rigidus is "a condition in 
which stiffness appears in the first metatarsophalangeal 
joint; usually associated with the development of bone spurs 
on the dorsal surface."  See Stedman's Medical Dictionary, 
27th ed., 2000, at 784.  Notably, the most recent VA examiner 
found almost complete fixation of the veteran's right first 
MTP joint.  

As such, the most appropriate rating criteria is Diagnostic 
Code (DC) 5281, which instructs that hallux rigidus should be 
rated under DC 5280, hallux valgus.  Notably, DC 5280 
provides a maximum 10 percent rating for either operated with 
resection of metatarsal head, or severe, if equivalent to 
amputation of great toe.  Thus, there is no higher rating 
than 10 percent for the veteran's right great toe disability.  
Further, where a veteran is in receipt of the maximum rating 
for limitation of motion of a joint, the DeLuca provisions do 
not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Additionally, pain cannot be the basis for an award under a 
DC in excess of the maximum evaluation under that code.  
Spencer v. West, 13 Vet. App. 376, 382 (2000).

Other DCs are not appropriate, like DC 5282, hammer toe, 
which offers a maximum 10 percent rating, or DC 5283, 
malunion or nonunion of metatarsal heads.  DC 5278, claw 
foot, for a 20 percent rating requires that all toes tended 
to dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
the metatarsal heads-none of which characterizes the 
veteran's right great toe disability.  

It is noted that the Board is required to explain, in the 
context of the facts presented, the rating criteria used in 
determining the category into which the veteran's symptoms 
fall.  Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992); 
Ohland v. Derwinski, 1 Vet. App. 147, 150 (1991).  Because DC 
5281 is the most appropriate rating criteria given the 
manifestations of the veteran's service-connected disability, 
the Board finds that application of DC 5284 is not proper at 
this juncture.  That is, utilization of a more general rating 
provision, which presumably is intended to account for a 
disability not captured under a specific DC, is not apposite 
in this case.      

There is no reasonable doubt concerning the level of 
disability in relation to the applicable rating criteria, see 
38 C.F.R. § 4.3, and higher rating is not warranted.    


ORDER

A rating in excess of 20 percent for degenerative disc/joint 
disease, lumbar spine, is denied.  

A rating in excess of 10 percent for degenerative changes, 
right great toe, with limitation of motion, post-excision 
dorsal exostosis first metatarsophalangeal joint is denied.


REMAND

The May 2004 rating decision on appeal also declined to grant 
ratings in excess of 10 percent for service-connected plantar 
fibroma, right and left feet, respectively.  Though the 
veteran's August 2004 notice of disagreement contested only 
the issues of ratings concerning his back and right great 
toe, it is noted that on his January 2005 VA Form 9 the 
veteran specifically listed plantar fibroma of the right 
foot.  See 38 C.F.R. § 20.302 (providing that a claimant has 
one year from the date that the agency mailed notice of 
determination to file a notice of disagreement).  Thus, the 
RO should provide the veteran a statement of the case 
concerning a rating in excess of 10 percent for plantar 
fibroma of the right foot.  Manlincon v. West, 12, Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish a statement of 
the case addressing the issue of a 
rating in excess of 10 percent for 
plantar fibroma of the right foot.  The 
veteran should be properly notified of 
the requirements to perfect an appeal 
with respect to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


